Citation Nr: 0710279	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-35 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for mild restrictive 
ventilatory impairment, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
Osgood-Schlatter's disease, right, inactive.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the veteran requested a Travel Board 
Hearing before a Veterans Law Judge.  Accordingly, the 
veteran must be scheduled for the requested hearing.  The 
veteran has stated that the Cleveland, Ohio RO is closer to 
his residence and he specifically requested that his hearing 
be held at the Cleveland, Ohio RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a Travel Board hearing before a 
Veterans Law Judge.  If possible the 
hearing should be scheduled at the 
Cleveland, Ohio RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




